DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-12-22 has been entered.
 	Applicant’s amendment filed on 5-12-22 has been entered.  Claims 1, 98, 101-102, 105-106 and 108 have been amended.  Claims 109-111 have been added.  Claims 1-3, 9, 11, 24-25, 33, 35, 39, 42, 46, 48, 85 and 95-111 are pending.  Claims 1-3, 9, 11, 24-25, 33 and 96-111 and species CD80 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5-12-22 was filed after the mailing date of the Final Office Action on 12-17-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11, 24-25, 33 and 96-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “MHC” in line 6 of claim 1 is vague and renders the claim indefinite.  The term “MHC” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “MHC” would be remedial.  Claims 2-3, 9, 11, 24-25, 33, 96-101 and 109 depend from claim 1 but fail to clarify the indefiniteness.
The term “MHC” in line 6 of claim 102 is vague and renders the claim indefinite.  The term “MHC” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “MHC” would be remedial.  Claims 103-105 and 110 depend from claim 102 but fail to clarify the indefiniteness.
The term “MHC” in line 6 of claim 106 is vague and renders the claim indefinite.  The term “MHC” is an abbreviation that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the term “MHC” would be remedial.  Claims 107-108 and 111 depend from claim 106 but fail to clarify the indefiniteness.
The phrase “wherein the exogenous neoantigen comprises a peptide that binds a class I MHC” in lines 4-6 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a peptide that binds a class I MHC”.  It is unclear what kind of peptide binds to class I MHC.  The specification fails to specifically define what kind of peptide binds to class I MHC.  It is also unclear what the phrase “class I MHC” refers to.  It is unclear whether the phrase “class I MHC” refers to class I MHC polypeptide, class I MHC gene, or class I MHC expressing cells or something else.  Claims 2-3, 9, 11, 24-25, 33, 96-101 and 109 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein the antigen peptide or neoantigen peptide binds a class II MHC” in lines 7-9 of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “antigen peptide or neoantigen peptide binds a class II MHC”.  It is unclear what kind of peptide binds to class II MHC.  The specification fails to specifically define what kind of peptide binds to class II MHC.  It is also unclear what the phrase “class II MHC” refers to.  It is unclear whether the phrase “class II MHC” refers to class II MHC polypeptide, class II MHC gene, or class II MHC expressing cells or something else.  Claims 2-3, 9, 11, 24-25, 33, 96-101 and 109 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “wherein the exogenous neoantigen comprises a peptide that binds a class I MHC” in lines 4-6 of claim 102 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a peptide that binds a class I MHC”.  It is unclear what kind of peptide binds to class I MHC.  The specification fails to specifically define what kind of peptide binds to class I MHC.  It is also unclear what the phrase “class I MHC” refers to.  It is unclear whether the phrase “class I MHC” refers to class I MHC polypeptide, class I MHC gene, or class I MHC expressing cells or something else.  Claims 103-105 and 110 depend from claim 102 but fail to clarify the indefiniteness.
The phrase “wherein the antigen peptide or neoantigen peptide comprises binds a class II MHC” in lines 7-9 of claim 102 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “antigen peptide or neoantigen peptide binds a class II MHC”.  It is unclear what kind of peptide binds to class II MHC.  The specification fails to specifically define what kind of peptide binds to class II MHC.  It is also unclear what the phrase “class II MHC” refers to.  It is unclear whether the phrase “class II MHC” refers to class II MHC polypeptide, class II MHC gene, or class II MHC expressing cells or something else.  Further, it is unclear what would be the meaning of the phrase “comprises binds a class II MHC”.  Claims 103-105 and 110 depend from claim 102 but fail to clarify the indefiniteness.
The phrase “wherein the exogenous neoantigen comprises a peptide that binds a class II MHC” in lines 4-6 of claim 106 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “a peptide that binds a class II MHC”.  It is unclear what kind of peptide binds to class II MHC.  The specification fails to specifically define what kind of peptide binds to class II MHC.  It is also unclear what the phrase “class II MHC” refers to.  It is unclear whether the phrase “class II MHC” refers to class II MHC polypeptide, class II MHC gene, or class II MHC expressing cells or something else.  Claims 107-108 and 111 depend from claim 106 but fail to clarify the indefiniteness.
The phrase “wherein the antigen peptide or neoantigen peptide binds a class I MHC” in lines 7-9 of claim 106 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “antigen peptide or neoantigen peptide binds a class I MHC”.  It is unclear what kind of peptide binds to class I MHC.  The specification fails to specifically define what kind of peptide binds to class I MHC.  It is also unclear what the phrase “class I MHC” refers to.  It is unclear whether the phrase “class I MHC” refers to class I MHC polypeptide, class I MHC gene, or class I MHC expressing cells or something else.  Claims 107-108 and 111 depend from claim 106 but fail to clarify the indefiniteness.
The phrase “wherein the Class I MHC and the Class II MHC are each human” in claims 109-111 is vague and renders the claim indefinite.  The term “human” is a human subject, which is totally different from a gene, a protein or a cell.  The phrase “Class I MHC and Class II MHC” can be interpreted as a gene, a protein or a cell, and each of them is not equivalent to a human subject.  It is unclear what would be the meaning of the phrase “wherein the Class I MHC and the Class II MHC are each human”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 11, 24-25, 33 and 96-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 9, 11, 24-25, 33, 96-101 and 109 are directed to a T cell comprising (i) a polynucleotide encoding a fusion protein, wherein the encoded fusion protein comprises (i)(a) an exogenous neoantigen associated with a disease or disorder, wherein the exogenous neoantigen comprises a peptide that binds to a Class I MHC, and (i)(b) an antigen peptide or neoantigen peptide, wherein the antigen peptide or neoantigen peptide binds a Class II MHC, and (ii) a polynucleotide encoding an immunogenicity enhancer.  Claim 2 specifies the neoantigen comprises a tumor neoantigen.  Claim 3 specifies the T cell comprises a plurality of neoantigens.  Claim 9 specifies the immunogenicity enhance comprises an IL-12, GM-CSF or CD40L etc.  Claim 11 specifies the immunogenicity enhancer comprises (a) a fusion protein that localizes to the cell surface of the T cell and comprises IL-12, (b) a fusion protein that localizes to the cell surface of the T cell and comprises the IL-12 and the GM-CSF…, or (h) the GM-CSF.  Claims 24-25 specify the T cell further comprises an exogenous costimulatory molecule and the costimulatory molecule is CD80 (elected species).  Claim 33 reads on a composition comprising the T cell of claim 1 and a pharmaceutically acceptable carrier, diluent or excipient.  Claim 96 reads on the T cell of claim 1, wherein (i) the exogenous neoantigen is associated with a cancer, (ii) the T cell is naïve, central memory, naïve and central memory, effector memory, or combination thereof, (iii) the T cell is a CD4+ T cell, a CD8+ T cell, or both, (iv) the T cell is a human T cell, or (v) any combination of (i)-(iv).  Claim 97 specifies the polynucleotide encoding the fusion protein is comprised in a transposon expression construct that comprises one or more minigenes each encoding a neoantigen.  Claim 98 specifies the fusion protein comprises an antigen from the recited list.  Claim 99 specifies the immunogenicity enhancer comprises CD80, CD137L, IFN-beta, IL-12, GM-CSF, or any combination thereof.  Claim 100 specifies the immunogenicity enhancer is capable of improving an immune response against the neoantigen or neoantigens as compared to the T cell encoding the neoantigen or neoantigens without the immunogenicity enhancer, wherein the immune response comprises direct and/or indirect activation of T cells, wherein indirect activation is mediated by dendritic cells.  Claim 101 specifies the fusion protein comprises a peptide linker disposed between and connecting (1) two neoantigens, and/or (2) a neoantigen comprising the peptide that binds a Class I MHC and an antigen peptide or neoantigen peptide that binds a Class II MHC.  Claim 109 specifies the Class I MHC and the Class II MHC are each human.
Claims 102-105 and 110 are directed to a human T cell comprising (i) a polynucleotide encoding a fusion protein, wherein the encoded fusion protein comprises (i)(a) an exogenous neoantigen associated with a cancer, wherein the exogenous neoantigen comprises a peptide that binds a Class I MHC, and (i)(b) an antigen peptide or neoantigen peptide comprises binds a Class II MHC, and (ii) a polynucleotide encoding an immunogenicity enhancer.  Claim 103 specifies the T cell comprises a plurality of neoantigens.  Claim 104 specifies the immunogenicity enhancer comprises CD80, CD137L, IFN-beta, IL-12, GM-CSF, or any combination thereof.  Claim 105 specifies the fusion protein comprises a peptide linker disposed between and connecting (1) two neoantigens, and/or (2) a neoantigen comprising the peptide that binds a Class I MHC and an antigen peptide or neoantigen peptide that binds a Class II MHC.  Claim 110 specifies the Class I MHC and the Class II MHC are each human.
Claims 106-108 and 111 are directed to a human T cell comprising (i) a polynucleotide encoding a fusion protein, wherein the encoded fusion protein comprises (i)(a) an exogenous neoantigen associated with a cancer, wherein the exogenous neoantigen comprises a peptide that binds a Class II MHC, and (i)(b) an antigen peptide or neoantigen peptide that binds a Class I MHC, and (ii) a polynucleotide encoding an immunogenicity enhancer.  Claim 107 specifies the immunogenicity enhancer comprises CD80, CD137L, IFN-beta, IL-12, GM-CSF, or any combination thereof.  Claim 108 specifies the fusion protein comprises a peptide linker disposed between and connecting (1) two neoantigens, and/or (2) a neoantigen comprising the peptide that binds a Class II MHC and an antigen peptide or neoantigen peptide that binds a Class I MHC.  Claim 111 specifies the Class I MHC and the Class II MHC are each human.
The claims read on a polynucleotide encoding a fusion protein, wherein the encoded fusion protein comprises (i)(a) an exogenous neoantigen associated with a disease or disorder or a cancer, wherein the exogenous neoantigen comprises a peptide that binds a Class I MHC or Class II MHC, and (i)(b) an antigen peptide or neoantigen peptide, wherein the antigen peptide or neoantigen peptide binds a Class II MHC or a Class I MHC.
The claims encompass a genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and a genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC.  Applicant listed various pages in the specification for the support of the amended claims (see remarks, p. 10).  Applicant cites Example 7 and Figure 9B of the specification, reference Tran et al., 2016, Tables 1-4 of reference Vigneron et al., 2013, Olsen et al., 2017, Nelde et al., 2015 and Schumacher et al., 2015 and argues that the art have provided numerous examples of neoantigens and antigens in accordance with the amended claims.  Example 7 of the specification describes TVAX induces immune response against murine neoantigens.  mtIL12+GM-CSF+ T cells were transduced to express the murine sarcoma neoantigens Lama4 or Alg8 and optionally the CD4 helper antigen LLO190.  Figure 9B shows T cells expressing the adjuvant molecules induced a robust vaccine response against both neoantigens, with the highest level of tetramer staining (CD8+ T cells) seen in the additional presence of the helper antigen.  The specification fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Reference Tran identified a polyclonal CD8+ T cell response against mutant KRAS G12D in tumor-infiltrating lymphocytes obtained from a patient with metastatic colorectal cancer.  The infusion of CD8+ cells targeting mutant KRAS mediated effective antitumor immunotherapy against a cancer that expressed mutant KRAS G12D and HLA-C*08:02 (Summary).  Reference Tran fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  
Tables 1-4 of reference Vigneron shows tumor antigen resulting from mutations, shared tumor-specific antigen, differentiation antigens and antigens overexpressed in tumors, respectively.  Reference Vigneron fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Reference Olsen reports “TANTIGEN: a comprehensive database of tumor T cell antigen” (e.g. Title).  All peptides in TANTIGEN are labeled as one of the four categories: (1) peptides measured in vitro to bind the HLA, but not reported to elicit either in vivo or in vitro T cell response, (2) peptides found to bind the HLA and to elicit an in vitro T cell response, (3) peptides shown to elicit in vivo tumor rejection, and (4) peptides processed and naturally presented as defined by physical detection (e.g. Abstract).  Reference Olsen fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Regarding reference Nelde et al., (2015) and reference Ton N. Schumacher (Schumacher et al., 2015), Applicant states they are “submitted herewith”, however, Examiner cannot find those references.  It appears that these two references have not been submitted.  For the sake of arguments, reference Schumacher shows cancer exome-based identification of neoantigen in Fig. 1.  Fig. 1(4) shows putative neoantigen binds to MHCI, TCR and CD8.  However, Schumacher does not show what neoantigen binds to MHCI.  Reference Schumacher fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Reference Nelde reports identification and characterization of MYD88L265P mutation-derived HLA class I ligands for T cell mediated immunotherapy.  The strong immunogenicity of the HLA-B*07 and HLA-B*15-restricted mutation-derived peptides as well as the functionality and specificity of peptide-specific CD8+ T cells demonstrated the potential of the MYD88L265P mutation as tumor-specific target.  It appears that the tumor antigen MYD88L265P is able to bind to human MHC class I HLA-B*07 and HLA-B*15.
The specification only discloses SIINFEKL epitope from chicken ovalbumin and LLO190 epitope (NEKYAQAYPNVS) of Listeria monocytogenes listerolysin O (p. 55, lines 13-17), wherein the OVA epitope binds to CD8+ T cells and LLP190 epitope binds to CD4+ T cells (Fig. 7B and 7C).  Page 12 line 19 to page 13 line 7 of the specification describes the term “neoantigen” and provides some examples of neoantigen, such as G12D neoantigen from KRAS, mutated B-Raf, SF31, MYD88, DDX3X, MAPK1 and GNB1.  The specification fails to disclose whether those neoantigens can bind to Class I MHC or Class II MHC, other than the tumor antigen MYD88L265P capable of binding to human MHC class I HLA-B*07 and HLA-B*15 as disclosed by reference Nelde.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 111 1, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.'' (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' (See Vas-Cath at page 1116). 
           The specification fails to disclose any neoantigen, antigen peptide or neoantigen peptide that would bind to Class I MHC or Class II MHC.   In the instant case the genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and the genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC encompassed by the claims lack a written description.  The specification fails to describe the genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and the genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC.  The specification fails to describe what DNA molecules fall into this genus and it was unknown as of Applicants' effective filing date that what would be the polynucleotides encoding neoantigen, antigen peptide or neoantigen peptide that would bind to Class I MHC or Class II MHC.   The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor has possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998). 
          Except for the tumor antigen MYD88L265P capable of binding to human MHC class I HLA-B*07 and HLA-B*15 as disclosed by reference Nelde, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC, and therefore conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
          One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF'S were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
	         In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by the member of the genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and the genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC.  Therefore, the claims do NOT meet the written description provision of 35 U.S.C. 112 first paragraph.  Applicants were not in possession, at the time of the invention, of the genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and the genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC other than the tumor antigen MYD88L265P capable of binding to human MHC class I HLA-B*07 and HLA-B*15 as disclosed by reference Nelde.  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that “to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.”
           Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Applicant cites Maba B. V. v. Diamond Automation, Inc., Vas-Cath, Martin v. Johnson, Boston Sci. Corp. v. Johnson & Johnson, Capon v. Eshhar, MPEP 2163(II)(A)(2) and MPEP 2163.02, and argues that specification discloses Class II MHC-binding antigenic peptide (exemplified by LLO190) in a neoantigen-containing fusion protein boosts in vivo CD8+ T cell response against MHC Class I neoantigen (exemplified by ALg8 and Lama4) in mice (See Example 7 and Figure 9B).  Applicant cites reference Tran et al., 2016, Tables 1-4 of reference Vigneron et al., 2013, Olsen et al., 2017, Nelde et al., 2015 and Schumacher et al., 2015 and argues that the art have provided numerous examples of neoantigens and antigens in accordance with the amended claims.  Should neoantigen arise in a subject, it can be identified an analyzed using known methods (See Example 11 and page 27, line 10 to page 28, line 12, Examples 12 and 14, and Figure 10-12 and 15 of the specification, and reference Schumacher, Figures 1, 4(B) and 4(C)) (Remarks, p. 10-13).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 112, written description, rejection and the following reasons.
Example 7 of the specification describes TVAX induces immune response against murine neoantigens.  mtIL12+GM-CSF+ T cells were transduced to express the murine sarcoma neoantigens Lama4 or Alg8 and optionally the CD4 helper antigen LLO190.  Figure 9B shows T cells expressing the adjuvant molecules induced a robust vaccine response against both neoantigens, with the highest level of tetramer staining (CD8+ T cells) seen in the additional presence of the helper antigen.  The specification fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Reference Tran identified a polyclonal CD8+ T cell response against mutant KRAS G12D in tumor-infiltrating lymphocytes obtained from a patient with metastatic colorectal cancer.  The infusion of CD8+ cells targeting mutant KRAS mediated effective antitumor immunotherapy against a cancer that expressed mutant KRAS G12D and HLA-C*08:02 (Summary).  Reference Tran fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  
Tables 1-4 of reference Vigneron shows tumor antigen resulting from mutations, shared tumor-specific antigen, differentiation antigens and antigens overexpressed in tumors, respectively.  Reference Vigneron fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Reference Olsen reports “TANTIGEN: a comprehensive database of tumor T cell antigen” (e.g. Title).  All peptides in TANTIGEN are labeled as one of the four categories: (1) peptides measured in vitro to bind the HLA, but not reported to elicit either in vivo or in vitro T cell response, (2) peptides found to bind the HLA and to elicit an in vitro T cell response, (3) peptides shown to elicit in vivo tumor rejection, and (4) peptides processed and naturally presented as defined by physical detection (e.g. Abstract).  Reference Olsen fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Regarding reference Nelde et al., (2015) and reference Ton N. Schumacher (Schumacher et al., 2015), Applicant states they are “submitted herewith”, however, Examiner cannot find those references.  It appears that these two references have not been submitted.  For the sake of arguments, reference Schumacher shows cancer exome-based identification of neoantigen in Fig. 1.  Fig. 1(4) shows putative neoantigen binds to MHCI, TCR and CD8.  However, Schumacher does not show what neoantigen binds to MHCI.  Reference Schumacher fails to describe what kind of neoantigen, antigen peptide or neoantigen peptide would bind to a Class I MHC or a Class II MHC.  Reference Nelde reports identification and characterization of MYD88L265P mutation-derived HLA class I ligands for T cell mediated immunotherapy.  The strong immunogenicity of the HLA-B*07 and HLA-B*15-restricted mutation-derived peptides as well as the functionality and specificity of peptide-specific CD8+ T cells demonstrated the potential of the MYD88L265P mutation as tumor-specific target.  It appears that the tumor antigen MYD88L265P can bind to human MHC class I HLA-B*07 and HLA-B*15.  Identification of several neoantigen does not mean that those identified neoantigen would be able to bind Class I MHC or Class II MHC.
Although one might be able to identify neoantigen that can bind to Class I MHC or Class II MHC by using known methods, it is apparent that Applicants were not in possession, at the time of the invention, of the genus of polynucleotides encoding an exogenous neoantigen comprising a peptide that binds a Class I MHC or Class II MHC and the genus of polynucleotides encoding an antigen peptide or neoantigen peptide that binds a Class II MHC or a Class I MHC other than the tumor antigen MYD88L265P capable of binding to human MHC class I HLA-B*07 and HLA-B*15 as disclosed by reference Nelde. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632